SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AFFIRMED.
Robert Pilchman appeals pro se from the July 25, 2001, order of the District Court dismissing his complaints in part for lack of subject matter jurisdiction and in part for failure to state a claim upon which relief can be granted. The allegations in the complaints and the documents attached thereto demonstrate that Pilchman was not qualified for the naval position he sought. With respect to the FOIA and Privacy Act claims, we agree with the District Court that “[pjlaintiff identified] no basis” for these claims in the proceedings before the District Court.1 Accordingly, we affirm for substantially the reasons stated in the District Court’s orders of July 25, 2001, and July 17,1998.

. We note, however, that the Navy has indicated that its investigation is complete and that, accordingly, it will entertain a renewed FOIA request by Pilchman.